             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:20-mc-00032-MR-WCM


P.T.C. PRODUCTION & TRADING                   )
COMPANY,                                      )
                                              )
                  Petitioner,                 )
v.                                            )              ORDER
                                              )
AEGIS POWER SYSTEMS INC.                      )
                                              )
                  Respondent.                 )
                                              )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 7) filed by Joshua H. Bennett. The Motion indicates

that Mr. Bennett, a member in good standing of the Bar of this Court, is local

counsel for Petitioner and that he seeks the admission of Adam B. Abelson,

who the Motion represents as being a member in good standing of the Bar of

the State of Maryland. It further appears that the requisite admission fee has

been paid. Accordingly, the Court GRANTS the Motion (Doc. 7) and ADMITS

Adam B. Abelson to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                 Signed: November 23, 2020




     Case 1:20-mc-00032-MR-WCM Document 10 Filed 11/23/20 Page 1 of 1
